Citation Nr: 0429574	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, 
including due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from December 1961 to 
May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, denied 
service connection for prostate cancer, including due to 
Agent Orange and denied service connection for hypertension.  

The veteran filed a notice of disagreement pertaining to 
these denials in May 2002 and he was provided with a 
statement of the case in October 2002.  He filed his 
substantive appeal in December 2002.  However, in a May 2003 
statement, he requested that the claim for service connection 
for hypertension be withdrawn.  Therefore, that issue was not 
certified to the Board and is not addressed herein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has alleged that his prostate cancer is due to 
exposure to Agent Orange in service.  Prostate cancer is 
included in the list of diseases that are presumed to be due 
to exposure to Agent Orange in 38 C.F.R. § 3.309 (e).  
However, the veteran's official personnel records do not show 
that he served in Vietnam; he was stationed in the 
Philippines.  Hence, his exposure to Agent Orange may not be 
conceded because he has not met the requirements outlined in 
38 C.F.R. § 3.307.  The veteran has submitted a statement 
from a fellow serviceman indicating that they completed 
"secret" missions that involved travel to the Republic of 
Vietnam.  However, as conceded by both the veteran and his 
buddy, there is no official record of these missions.  
Without some official evidence corroborating the missions, 
the Board finds the statement alone insufficient to establish 
that the veteran served in-country in the Republic of Vietnam 
during the Vietnam era.  

Nevertheless, the veteran has also alleged that he may have 
been exposed to Agent Orange while he worked on planes that 
completed chemical defoliant spraying operations while he was 
stationed in the Philippines.  His service personnel records 
do confirm that he served in aircraft maintenance.  However, 
the record does not contain objective evidence that his 
duties involved aircraft utilized in chemical defoliant 
spraying operations.  The Board finds that a remand is 
necessary in order to obtain any additional information 
pertaining to the types of maintenance work that were 
performed by the veteran's unit during his period of active 
duty.  

Accordingly, this appeal is REMANDED to the RO for the 
following:  

1.  Contact the appropriate agency to 
obtain information pertaining to the 
405th Field Maintenance Squadron and the 
6200th Field Maintenance Squadron while 
those units were stationed in the 
Philippines.  Specifically, the RO should 
ascertain whether these aviation units 
worked with aircraft that were utilized 
in chemical defoliant spraying operations 
(Operation Ranch Hand) that were 
completed in the Republic of Vietnam 
during the period from November 17, 1963 
to May 19, 1965.  

2.  After the above has been fully 
accomplished to the extent possible, the 
RO should readjudicate the claim for 
service connection for a prostate cancer, 
including due to exposure to Agent 
Orange.  If the determination remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time for 
a response.  Thereafter, the case should 
be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matter that 
has been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


